DISMISS; Opinion Filed November 20, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00699-CV

                                    KIRK WEST, Appellant

                                               V.

                                   MIKE COLLINS, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Collin County, Texas
                          Trial Court Cause No. 002-00091-2014

                            MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                   Opinion by Justice Evans

       Appellant’s brief was originally due August 1, 2014. Despite being given more than an

additional 100 days to file the brief and being cautioned that failure to do so could result in

dismissal of the appeal without further notice, appellant has failed to file a brief. See TEX. R.

APP. P. 38.8(a)(1), 42.3(b),(c).    Accordingly, we dismiss the appeal.      See id. 38.8(a)(1),

42.3(b),(c).




                                                    /David Evans/
140699F.P05                                         DAVID EVANS
                                                    JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KIRK WEST, Appellant                                On Appeal from the County Court at Law
                                                    No. 2, Collin County, Texas
No. 05-14-00699-CV        V.                        Trial Court Cause No. 002-00091-2014.
                                                    Opinion delivered by Justice Evans. Justices
MIKE COLLINS, Appellee                              Francis and Stoddart participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Mike Collins recover his costs, if any, of this appeal from
appellant Kirk West.


Judgment entered this 20th day of November, 2014.




                                             –2–